                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



UNITED STATES OF AMERICA,                PO-19-5141-GF-JTJ
                                         Ticket Number: 7353020 and 7353019
                   Plaintiff,            Location Code: M13
                                         Disposition Code: PE
vs.
                                         JUDGMENT IN A CRIMINAL CASE
MOLLY MCMILLAN,                          AND ORDER DISMISSING

                   Defendant.



      The Defendant, Molly McMillan, was present in court and entered a plea of
guilty to the charges of: REFUSE TO SUBMIT TO BREATH TEST and
OPERATE VEHICLE UNDER THE INFLUENCE OF ALCOHOL TO UNSAFE
DEGREE.
      The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
            1. Defendant must pay a fine in the amount of $600.00 plus $30.00
Special Assessment for REFUSE TO SUBMIT TO BREATH TEST and $600.00
plus $30.00 Special Assessment for OPERATE VEHICLE UNDER THE
INFLUENCE OF ALCOHOL TO UNSAFE DEGREE for a total of $1,260.00.
Defendant must pay by check or money order payable to AU.S. COURTS C CVB@
and mailed to CENTRAL VIOLATIONS BUREAU, P.O. Box 780549 San
Antonio, TX 78278. Defendant may also pay online at www.cvb.uscourts.gov.
Fine shall be paid in full on or before March 12, 2020, with monthly payments due
of $200.00. First payment is due on or before October 1, 2019.
             2. Defendant must complete alcohol classes and submit proof to the
United States Attorney’s Office; P.O. Box 3447; Great Falls, MT 59403, within six
months from the date of imposition of sentence.
      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court.” Fed. R. Crim. P. 58(g)(2)(c).


      IT IS FURTHER ORDERED THAT VIOLATION 7353021, 7353023, and
7353022 are hereby DISMISSED on the motion of the United States.




Date of Imposition of Judgment: September 13, 2019.


 9/16/2019
____________________                                ______________________
Date Signed                                         JOHN JOHNSTON
United States Magistrate Judge
